Case 1:18-cv-10661-RMB-KMW Document 175 Filed 12/04/20 Page 1 of 1 PageID: 8549


                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

   THOMAS GORCZYNSKI,

                         Plaintiff,
                                            Civil No. 18-10661-RMB-KMW
               v.

   ELECTROLUX HOME PRODUCTS,
   INC., et al.,

                         Defendants.


                                    ORDER

        It is this 3rd day of December, 2020 ordered that:
    The Court will host a settlement conference on January 8, 2021 at
    10:00 a.m. by Zoom.      Confidential Memoranda are due to the Court
    no later than January 6, 2021.             Each party should submit a
    confidential       memorandum      to      the    Court    via       email
    (njdnef_Williams@njd.uscourts.gov), not to exceed three (3) pages,
    summarizing the relevant facts, the respective legal positions,
    status of the case and the client’s position on settlement.          Trial
    Counsel and clients with full settlement authority must attend the
    Zoom conference.    If Trial Counsel and client with full settlement
    authority do not appear, or are unavailable when needed, the
    settlement conference may be cancelled or re-scheduled and the non-
    compliant party and/or attorney may be sanctioned, which may
    include an assessment of the costs and expenses incurred by those
    parties who appeared as directed.

                                            s/ Karen M. Williams
                                            KAREN M. WILLIAMS
                                            United States Magistrate Judge

  cc:   Hon. Renée M. Bumb
